 


EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT is entered into as of May 4, 2007 by and between PAUL
C. CAMPBELL (“Executive”) and ORGANIC TO GO, INC., a Delaware corporation (the
“Company”).
 
In consideration of the mutual covenants in this Agreement and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.    Duties and Scope of Employment.
 
(a)    Position. The Company shall employ Executive as its Chief Financial
Officer for the term of his employment under this Agreement (“Employment”).
Executive shall report to the Chief Executive Officer (the “CEO”) of the
Company.
 
(b)    Obligations. Executive shall devote his full business efforts and time to
the Company and shall not render services to any other person or entity without
the express prior approval of the CEO (other than services associated with Mia
Roma restaurant which do not interfere with Executive’s performance of his
duties under this Agreement). Executive represents and warrants to the Company
that he is under no contractual obligations or commitments inconsistent with his
obligations under this Agreement.
 
2.    Cash and Incentive Compensation.
 
(a)    Salary. The Company shall pay Executive as compensation for his services
a base salary at an annual rate of $200,000, subject to increase by the CEO
annually in the CEO’s discretion. Such salary shall be payable in accordance
with the Company’s standard payroll procedures. The annual compensation
specified in this subsection (a) is referred to in this Agreement as “Base
Compensation.”
 
(b)    Incentive Bonuses. Executive shall be eligible for a cash bonus (the
“Incentive Bonus”) of $50,000 per year. 25% of the Incentive Bonus will be based
on achievement by Executive of performance goals which will be mutually agreed
upon by Executive and the CEO at the beginning of each year, 25% of the
Incentive Bonus will be subject to the discretion of the CEO, and 50% of the
Incentive Bonus will be based on achievement of performance goals by the Company
which will be mutually agreed upon by Executive and the CEO at the beginning of
each year.
 
(c)    Stock Option Award. Subject to approval by the Board of Directors of SP
Holding Corporation (“Parent”) Executive shall be granted options to purchase
304,690 shares of Parent’s Common Stock, which shall be nonqualified stock
options. The stock options shall be granted in accordance with the terms and
conditions of Parent’s 2007 Equity Participation Plan. The exercise price under
the options shall be the fair market value of a share of Parent’s Common Stock
on the date of stockholder approval of Parent’s 2007 Equity Participation Plan.
25% of the stock options shall vest after 12 months of employment, and the
remainder shall vest over the next 36 months in equal monthly installments for a
total vesting period of 48 months; provided that the unvested options shall
immediately vest in full if Executive’s employment is terminated by the Company
without Cause within 12 months after a change in control of the Company or
Parent.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.    Executive Benefits. During Employment, Executive shall be entitled to 15
working days of vacation for each 12 months of employment, to be scheduled in
advance. During Employment, Executive and his family shall be eligible to
participate in any employee benefit plans maintained by the Company for the
benefit of its senior executives (including without limitation health, dental
and vision coverage), subject in each case to the generally applicable terms and
conditions of the plan in question and to the determinations of any person or
committee administering such plan.
 
4.    Business Expenses. Executive shall be authorized to incur necessary and
reasonable travel, entertainment and other business expenses in connection with
his duties. The Company shall reimburse Executive for all such expenses upon
presentation of appropriate supporting documentation.
 
5.    Term of Employment.
 
(a)    Basic Rule. The Company shall employ Executive from May 4, 2007 until May
3, 2009 (the “Expiration Date”), provided that (i) Executive’s employment may be
terminated at any time as described below; and (ii) after the Expiration Date,
this Agreement shall automatically renew for successive one (1) year terms
unless either party gives the other written notice of its election not to renew
this Agreement not less than ninety (90) days before the Expiration Date or any
anniversary of the Expiration Date. Executive’s Employment with the Company
shall be “at will.” Any contrary representation which may have been made to
Executive shall be superseded by this Agreement. This Agreement shall constitute
the full and complete agreement between Executive and the Company on the “at
will” nature of Executive’s Employment, which may only be changed in an express
written agreement signed by Executive and a duly authorized officer of the
Company.
 
(b)    Involuntary Termination, Resignation or Death. The Company and Executive
may each terminate Executive’s Employment at any time and for any reason (or no
reason) effective upon delivery of written notice of termination. Executive’s
Employment shall terminate automatically in the event of his death.
 
(c)    Rights Upon Termination. Except as expressly provided in Section 6, upon
the termination of Executive’s Employment, he shall only be entitled to the
compensation, benefits and reimbursements described in Sections 2, 3 and 4 for
the period preceding the effective date of the termination. The payments under
this Agreement shall fully discharge all responsibilities of the Company to
Executive.
 
(d)    Termination of Agreement. This Agreement shall terminate when all
obligations of the parties hereunder have been satisfied. The termination of
this Agreement shall not limit or otherwise affect any of Executive’s
obligations under Sections 7 and 8.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
6.    Benefits Upon Termination for Reasons Other than Cause or Permanent
Disability.
 
(a)    Eligibility for Termination Benefits. This Section 6 shall apply if,
during the term of this Agreement, the Company terminates Executive’s Employment
for any reason other than Cause (as defined below) or Permanent Disability (as
defined below).
 
(b)    Severance Pay. If this Section 6 applies, then the Company shall continue
to pay Executive his compensation at the Base Compensation rate for the
Continuation Period (as defined below) in installments in accordance with the
Company’s standard payroll procedures. The above described payments and actions
shall be made or taken in exchange for a general release of all claims Executive
and his successors may have against the Company in a form acceptable to the
Company which Executive shall execute and deliver before any payment is made
pursuant to this Section 6.
 
(c)    Definition of “Cause.” For all purposes under this Agreement, “Cause”
shall mean:
 
(i)    An unauthorized use or disclosure by Executive of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company;
 
(ii)    A material breach by Executive of any agreement between Executive and
the Company;
 
(iii)    A material failure by Executive to comply with the Company’s written
policies or rules;
 
(iv)    Executive’s conviction of, or plea of “guilty” or “no contest” to, a
felony under the laws of the United States or any state thereof;
 
(v)    Executive’s gross negligence or willful misconduct; or
 
(vi)    A continued failure by Executive to perform assigned duties after
receiving written notification of such failure from the CEO.
 
(d)    Definition of “Permanent Disability.” For all purposes under this
Agreement, “Permanent Disability” shall mean that Executive, when notice of
termination is given, has failed to perform his duties under this Agreement for
not less than one hundred twenty (120) days (whether or not consecutive) in any
365-day period as a result of his incapacity due to physical or mental illness
or injury.
 
(e)    Definition of “Continuation Period.” For all purposes under this
Agreement “Continuation Period” shall mean a period commencing on the date of
the termination of Employment and ending on the date which is six (6) months
following the termination of Employment.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
7.    Non-Competition and Non-Sollicitation.
 
(a)    Non-Competition.
 
(i)    While employed by the Company and for one (1) year after the termination
of his Employment for any reason, Executive shall not, directly or indirectly,
throughout the United States, (i) engage in any business activity which is
competitive to the Company’s business, now or in the future (the “Business”);
(ii) render any services to any person or entity engaged in activities which
compete with the Company; (iii) engage in any business activity or perform
services in connection with a business activity that was generated or initiated
through Executive’s performance of services for the Company; or (iv) become
interested in any entity which competes with the Company or any affiliate in any
capacity, including, without limitation, as an individual, partner, shareholder,
officer, director, member, principal, employee, agent, trustee, consultant,
creditor or financier.
 
(ii)    Executive shall not, directly or indirectly, assist or encourage any
other person in carrying out, directly or indirectly, any activity that would be
prohibited by the above provisions of this Section 7 if such activity were
carried out by Executive, either directly or indirectly, and in particular
Executive shall not, directly or indirectly, induce any employee of the Company
to carry out, directly or indirectly, any such activity.
 
(iii)    Ownership by Executive, as a passive investment, of less than one
percent (1%) of the outstanding shares of capital stock of any Company listed on
a national securities exchange or publicly traded in the over-the-counter market
shall not constitute a breach of this Section 7(a).
 
(b)    Non-Solicitation. While employed by the Company and for the
Non-Solicitation Period (as defined below), Executive shall not, either directly
or indirectly, on his own behalf or in the service or on behalf of others (i)
solicit or divert, or attempt to solicit or divert (A) any person then employed
by the Company or (B) any person then serving as a sales representative of, or a
consultant to the Company, or (ii) solicit, divert or do business with, or
attempt to solicit, divert or do business with any client, customer of, or
supplier to, the Company. For purposes of this Agreement, the “Non-Solicitation
Period” shall mean (1) the one year period immediately after the termination of
Executive’s Employment by Executive or by the Company with Cause, and (2) the
nine month period immediately after the termination of Executive’s Employment
without Cause, and there shall be no Non-Solicitation Period if Executive’s
Employment is terminated following his Permanent Disability.
 
8.    Nondisclosure.
 
Upon the execution and delivery of this Agreement, Executive shall enter into an
Employee Proprietary Information and Inventions Assignment Agreement with the
Company (the “Proprietary Information Agreement”), which is incorporated herein
by reference.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
9.    Successors.
 
(a)    Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.
 
(b)    Executive’s Successors. This Agreement and all rights of Executive
hereunder shall inure to the benefit of, and be enforceable by, Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
 
10.    Miscellaneous Provisions.
 
(a)    Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices shall be
addressed to him at the home address that he most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.
 
(b)    Modifications and Waivers. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by Executive and by an authorized officer of the
Company (other than Executive). No waiver by either party of any breach of, or
of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.
 
(c)    Whole Agreement. This Agreement supersedes any prior agreement between
Executive and the Company in its entirety. No other agreements, representations
or understandings (whether oral or written and whether express or implied) which
are not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof. This Agreement and the
Proprietary Information Agreement contain the entire understanding of the
parties with respect to their subject matter.
 
(d)    Withholding Taxes. All payments made under this Agreement shall be
subject to reduction to reflect taxes and other charges required to be withheld
by law.
 
(e)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Washington
(except their provisions governing the choice of law).
 
(f)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(g)    Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled in Seattle, Washington, by
arbitration in accordance with the JAMS Employment Arbitration Rules and
Procedures. The decision of the arbitrator shall be final and binding on the
parties, and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. The arbitrator shall be empowered to
enter an equitable decree mandating specific enforcement of the terms of this
Agreement. The Company and Executive shall share equally all fees and expenses
of the arbitrator; provided, however, that the Company or Executive, as the case
may be, shall bear all fees and expenses of the arbitrator and all of the legal
fees and out-of-pocket expenses of the other party if the arbitrator determines
that the claim or position of the Company or Executive, as the case may be, was
without reasonable foundation.
 
(h)    No Assignment. This Agreement and all rights and obligations of Executive
hereunder are personal to Executive and may not be transferred or assigned by
Executive at any time. The Company may assign its rights under this Agreement to
any entity that assumes the Company’s obligations hereunder in connection with
any sale or transfer of all or a substantial portion of the Company’s assets to
such entity.
 
(i)    Counterparts. This Agreement may be executed in two or counters each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument,
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 
ORGANIC TO GO, INC.
a Delaware corporation
 

          By:  /s/ Jason Brown     /s/ Paul Campbell  

--------------------------------------------------------------------------------

Jason Brown, Chief Executive Officer    

--------------------------------------------------------------------------------

PAUL C. CAMPBELL  

 
“Company”
   


“Executive”
                 
Dated: May 7, 2007 

 
 
 
6

--------------------------------------------------------------------------------

 
 
 